Citation Nr: 9900777	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  93-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from December 1975 until 
November 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1991, 
from the No. Little Rock, Arkansas, regional office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent 
part, denied service connection for PTSD.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in not granting 
service connection for PTSD.  He claims that he experienced 
trauma due to his duties as an MP and security guard.  He 
further claims that his duties as an MP placed him in many 
life threatening situations and he worked under stress at all 
times.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran, who was not engaged in combat with the 
enemy, claims that his stressors involved his duties as a 
military policeman (MP) and as a security guard at a 
watchtower in Germany.

3.  The veteran has had multiple hospitalizations with 
diagnoses of alcohol and drug abuse and personality disorder.

4.  A diagnosis of PTSD, chronic, delayed, atypical was made 
on VA psychiatric examination in April 1990.

5.  After a period of observation and evaluation in September 
1991, the veteran was diagnosed with chronic, moderate, 
noncombat-related PTSD and a mixed personality disorder.  The 
examiner linked the PTSD to the events reportedly experienced 
by the veteran as an MP.

6.  The service department has indicated that, given the 
veterans assignment as an MP, it is likely that he was 
involved in police-type activities.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD, claiming 
trauma due to his duties as an MP and security guard resulted 
in PTSD.  The evidence shows that he has been diagnosed with 
PTSD.  To satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a), a claimant need only submit a plausible claim, 
which need not be conclusive but only possible. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  We find that the 
appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Furthermore, he has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore the duty to assist him 
has been satisfied.  Id.

To establish service connection for PTSD, a veteran must 
satisfy three evidentiary requirements.  See 38 C.F.R. 
§ 3.304(f) (1997); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  First, the veteran must submit a current, clear 
medical diagnosis of PTSD.  Id.  A clear diagnosis of PTSD 
is one that is unequivocal.  Id at 139.  Second, 
[t]here must also be evidence of the occurrence of the 
stressor.  Id. at 145.  [I]f the claimed stressor is not 
combat[]related, the appellants lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by credible 
supporting evidence.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
Cohen, 10 Vet. App. at 147; Doran, supra.  However, [a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Cohen, 10 Vet. 
App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)); see also Wood v. Derwinski, 190, 193 (1991).  Third, 
the veteran must present medical evidence of a causal nexus 
between the specific claimed in-service stressor and the 
current PTSD symptomatology.  See Cohen, 10 Vet. App. at 138.

The veterans service medical records are negative for any 
evidence of psychiatric disability.  The records show that he 
served as a military policeman in Texas and as a security 
guard in Germany.  While on tour in Germany, he committed 
numerous infractions of civil and military law.  

A report of hospitalization in December 1989 indicated that 
the veteran wanted to be diagnosed as having PTSD.  When 
questioned about stressors, the veteran reported serving at 
Fort Hood most of the time, and then in Germany.  He 
considered being in a watchtower in Germany the most 
stressful duty.  He also felt that some of his MP duties 
caused him to have stresses.  It was pointed out to the 
veteran that all of the 8 psychiatrists at the VA Medical 
Center in North Little Rock, including 5 board certified 
psychiatrists, did not see any signs of PTSD.   

A statement from the veteran in April 1990 noted that 
individuals who had MOS 95B10 an[d] 95C10 have to be 
exposed to certain situations that can be now explained as 
traumatic, and involved at times extreme stress levels.  He 
noted that he performed duties as military police until his 
transfer to isolation duty.  He was authorized use of deadly 
force as part of his training.  After seventeen months I 
was mentally stressed beyond the breaking point, so the U.S. 
Army transferred me to isolation duty oversea[s].  After 
doing this for seven months, he had a nervous breakdown.  He 
also claimed that while performing duties as a military 
policeman, he was placed in numerous situations that required 
physical force and several times he was injured and required 
emergency treatment.  He claimed that he experiences 
nightmares and nightsweats, reliving traumatic experiences 
from duty at Fort Hood.  He also has problems with feelings 
and associating with people in society.  

The veteran was afforded a VA psychiatric rating examination 
in April 1990.  The examiner noted that review of the claims 
file indicated the veteran had been hospitalized in November 
and December 1989 with the diagnosis of alcohol dependence, 
mixed substance abuse, and antisocial personality disorder.  
The hospital summary indicated he had been presented to the 
Difficult Patient Conference in December 1989 and all 
inpatient psychiatric physicians agreed the veteran was not 
psychotic, did not have PTSD, and had a serious substance 
abuse problem, and an antisocial personality disorder.  The 
stressors alleged included several racial incidents involving 
fights while he was an MP.

After an interview and mental status examination, the 
examiner diagnosed [p]ost-traumatic stress disorder, 
chronic, delayed, atypical.  Comments on the diagnosis 
were:  There is a question whether his non-combat stressors 
in the MPs were stressors.  Symptoms given fit PTSD.  It 
was recommended that the veteran be hospitalized for 
observation and evaluation (O&E) where a more detailed work-
up with full psychologicals could be done.  In an addendum, 
the examiner indicated that he had spoken with the veterans 
mother.  She referred to a racial confrontation in which 
several were killed and he was injured while he was an MP.

In the veterans substantive appeal, he claimed his disorder 
was directly related to service performed while on active 
duty with the 411th M.O. Cor, 720th M.O. Batt., 89th M.P. 
Group, III Corp located at Fort Hood.  He claimed that he was 
in life threatening situations and aware that as a military 
police officer he had to use deadly force.  He viewed his 
enemy as his fellow soldier, many of whom had served in 
Vietnam and suffered from PTSD.  He later was placed on 
isolation duty.  He described his symptoms and how his life 
had been affected by them since discharge from service. 

In reply to a request for stressors, the veteran submitted a 
statement in August 1991.  He claimed that his duty as a 
military police officer placed him in many life threatening 
situations and that he worked under stress at all times.  He 
noted that many of the servicemen with whom he dealt were 
Vietnam combat veterans.  He claimed that he was beaten, shot 
at, stabbed, cut and thrown out of a police car during his 
tour of duty at Fort Hood.  

The veteran was afforded a personal hearing in August 1991.  
He described the training he had as an MP and the types of 
functions he had to perform.  He became stressed out from 
doing his job, was sent to an isolation unit and then had a 
nervous breakdown for which he received no treatment.  

He described sleep disturbance, nightmares, intrusive dreams, 
and flashbacks.  He has flashbacks of being called to a 
situation that involved an armed and dangerous individual and 
of when he was thrown out of a patrol vehicle in pursuit.  

A letter dated August 30, 1991, was received from the U.S. 
Army and Joint Services Environmental Support Group (ESG).  
It was not able to confirm the death of a Lt. Dennis Lansing.  
It further noted that given the veterans assignment as an 
MP, it was likely that he was involved in police-type 
activities, but the specific incidents mentioned by the 
veteran could not be documented.  A subsequent letter from 
ESG redesignated as U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) noted that the U.S. Army Crime 
Records Center of the U.S. Army Criminal Investigation 
Command was unable to document the veterans involvement in 
an electrocution of another soldier at the Rattlesnake 
Mountain Prisoner of War Camp or his involvement regarding a 
Master Sergeant physically assaulting his wife and then 
barricading himself in his house.  Also that there was no 
listing of the veteran in the available U.S. Army casualty 
data with regard to medical treatment resulting from an auto 
accident while on active duty.   

The veteran was afforded a four day period of psychiatric 
observation and evaluation in September 1991.  A 
psychological report made during this period noted the 
veteran discussed two traumatic incidents.  The first 
occurred while on duty at Fort Hood when he was sent after 
Sergeant Hayes who was barricaded in quarters.  The sergeant 
shot at the veteran who then returned the fire and killed the 
sergeant.  The other incident involved the shooting of a 
fellow officer, Tommy Parker, while the veteran was the back-
up.  The veteran feels that he should have been able to 
prevent the shooting.  The examiner wrote that if these 
incidents were verified by military records, they would 
certainly represent sufficient traumatic stressor to 
potentially contribute to subsequent symptoms of PTSD, which 
he claims to have.  

The summary of the O&E contains a diagnosis of PTSD, chronic, 
moderate in severity, non-combat related on Axis I and mixed 
personality disorder on Axis II.  The veteran related that he 
was assigned to guard men who frequently provoked incidents 
that put him in danger and threatened his life.  He 
experienced intense anxiety, depression, fearfulness, 
insomnia, auditory and visual hallucinations and paranoid 
delusional ideation.  After communicating this to his 
superiors, he was denied access to mental health care 
professionals and was reassigned to a remote outpost in 
Germany as punishment and was thus placed in another high 
risk situation.

The veteran claimed that he experience[d] periodic 
flashbacks precipitated by sudden loud noises or the sound of 
gunfire which recall the numerous incidences in which he 
participated while guarding detainees while on duty at Fort 
Hood.  He also reported having nightmares of the 
emotionally traumatic events he had described.

During the period of O&E, a psychiatric C&P examination was 
performed.  The veteran reported that during the course of 
his duties as a military policeman, he was involved in 
frequent and severe violent incidents with both physical and 
emotional trauma elements.  He had recurrent and intrusive 
recollections of traumatic events suffered while on duty as a 
military policeman.  He has nightmares of specific violent 
traumas.  When exposed to a stimuli that reminds him of his 
military service his agitation is increased.  

He gave some examples including having to kill two violent 
soldiers, being fired upon by a shotgun blast, and witnessing 
a friend being shot down by a drug dealer several feet away 
from him.  It was these types of increasingly escalating 
violent events that caused the [veteran] to have increasing 
difficulty with anxiety and agitation.  He was transferred 
to a remote assignment, however without receiving any medical 
or psychiatric care and his symptoms of increasing 
suspiciousness, anger and anxiety and depression and 
increasing use of alcohol to try to treat the symptoms all 
increased.  He was administratively discharged from the 
Army having not received psychiatric care according to him.  
The diagnosis was PTSD.  The examiner wrote:

The [veteran] clearly had traumas that were 
extremely powerful and severe, although not 
wartime stressors, these clearly have the level 
of emotional and physical danger to qualify for 
Post Traumatic Stress Disorder.  [Veteran] also 
describes symptoms classic for Post Traumatic 
Stress Disorder, including, unfortunately, 
typical concomitants of Post Traumatic Stress 
Disorder, such as substance abuse, in this case 
alcohol and apparently behavior that at times 
looks charactological.  Without treatment of 
the primary diagnosis, its impossible to say 
if the [veteran] has other diagnoses other than 
the primary one, Post Traumatic Stress 
Disorder.  .


In October 1991, additional treatment records were received 
and the entry for June 1990 was a mental health intake and 
the impression was alcohol dependence, multiple substance 
abuse.  A doctor noted that after an interview, there was 
agreement with the nurses notes and assessments.  The 
assessment was personality disorder and substance abuse. 

In a statement received from the veteran in February 1992, he 
related being thrown from a police patrol vehicle involved in 
an accident and suffering from injuries incurred at that 
time.  He claimed to have been in life threatening incidents 
while enforcing the Code of Military Justice.  He performed 
high stress duty for 18 months then was transferred to Europe 
for isolation duty.  After three months of isolation duty, he 
had a nervous breakdown, was refused medical treatment but 
was placed on light duty and discharged 29 days early.  He 
began having hallucinations, nightsweats, anxiety and 
depression attacks which he self-medicated with alcohol to 
relieve the symptoms.  He began having seizures and attempted 
to hurt himself by smashing a window with his right hand.  He 
claimed that he was unable to adapt to isolation duty after 
serving high stress duty.  He noted that he has been 
hospitalized many times since discharge and has been 
suffering for over ten years from the symptoms.  

Copies of records were received from Social Security 
Administration in October 1991.  The veteran was found 
disabled within the meaning of the Social Security Act by an 
Administrative Law Judge (ALJ).  The ALJ found that the 
evidence of record documented a medically determinable mental 
impairment described as behavioral and physical changes 
associated with the regular use of alcohol and drugs.  This 
was further described as a depressive syndrome, psychogenic 
pain and fatigue, anxiety while attempting to master 
symptoms, obsessions, and inflexible and maladaptive 
personality traits.  The findings of the ALJ included:  The 
medical evidence establishes that the claimant has severe 
depression, anxiety, personality disorder and substance 
addiction disorder.  Included in the evidence considered 
was the April 1990 medical examination report with the 
diagnosis of PTSD, chronic, delayed, atypical.  

In the present case, while treating physicians have excluded 
the diagnosis of PTSD, diagnoses of PTSD have been made on 
examination.  Therefore, there exists a clear diagnosis of 
PTSD.  With respect to the stressors alleged, the veteran was 
not engaged in combat with the enemy, and the stressors 
alleged are not combat- related.  Among the several non-
combat stressors alleged are stressors stemming from his 
duties as an MP and security guard.  His service records 
corroborate these duties, but a search of service department 
records has turned up no corroborative evidence of the 
specific stressors alleged.  Nonetheless, ESG has indicated 
that given his MOS, it was likely (emphasis added) that he 
was involved in police-type activities, while his mother has 
confirmed his involvement in a violent racial incident.  The 
Board is of the opinion that this evidence provides 
sufficient  corroboration of the stressors alleged.  Finally, 
there is medical opinion linking PTSD to these stressors.  
This being the case, the Board finds that the evidence of 
record, including testimony presented at the personal 
hearing, is in equipoise.  According the veteran the benefit 
of the doubt, we find that the requirements of 38 C.F.R. 
§ 3.304(f) have been met and service connection for PTSD is 
granted.


ORDER

Service connection for PTSD is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
